Citation Nr: 0724421	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media, claimed as chronic ear infections.

2.  Entitlement to an increased evaluation for bilateral 
dendritic keratitis with corneal scarring, status post 
enucleation of the left eye, currently rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2001 and 
April 2003 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
respectively and inter alia denied the veteran's claims for 
service connection for bilateral otitis media (claimed as 
chronic ear infections) and granted him an increased rating 
for bilateral dendritic keratitis with corneal scarring, 
status post enucleation of the left eye, from 30 percent to 
50 percent, effective December 16, 2002.


FINDINGS OF FACT

1.  A chronic bilateral ear infection, to include otitis 
media, did not have its onset during active duty.

2.  The veteran's service-connected bilateral 
ophthalmological disability is currently manifested by total 
enucleation of the left eye with prosthesis and active 
symptoms of keratitis of the right eye, with a best corrected 
vision score of 20/25 in the right eye.


CONCLUSIONS OF LAW

1.  A chronic bilateral ear infection, to include otitis 
media, was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for an evaluation greater than 50 percent 
for bilateral dendritic keratitis with corneal scarring, 
status post enucleation of the left eye have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6001, 6066 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
for service connection for a chronic bilateral ear infection 
was received by VA in July 2001.  He was notified of the 
provisions of the VCAA as it pertained to this service 
connection issue in correspondence dated in July 2001, June 
2003, and January 2006.  The rating decision on appeal was 
rendered in September 2001.  Therefore, there was no 
prejudice to his service connection claim as he received 
notice of the VCAA prior to the decision on appeal.
 
The veteran's claim for an increased rating for his 
ophthalmologic disability was received by VA in December 
2002, and he was notified of the provisions of the VCAA as it 
pertained to this increased rating issue in correspondence 
dated in December 2002, June 2003, November 2004, May 2006 
and March 2007.  The rating decision on appeal was rendered 
in April 2003.  Therefore, there was no prejudice to his 
increased rating claim as he received notice of the VCAA 
prior to the decision on appeal.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
medical records showing treatment for ear infections since 
service and the current state of his ophthalmologic 
disability for the period from 2002 to 2005 have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  Correspondence was duly sent to the veteran in May 
2006 and March 2007 that informed him of the VCAA provisions 
as they related to increased rating and earlier effective 
date claims, in compliance with the Court's holding in 
Dingess.  Therefore, as there has been full compliance with 
all pertinent VA law and regulations, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Service connection for bilateral otitis media, claimed as 
chronic ear infections.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for an ear infection in service 
will permit service connection for chronic ear disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the identity of the chronic disease is 
established during active duty, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

In the present case, the veteran's service medical records 
show normal findings with regard to his ears, ear canals, and 
tympanic membranes during enlistment examination in June 1944 
and throughout his period of active duty.  Post-service 
medical records include private and VA reports showing 
treatment for episodes of Eustachian tube salpingitis, otitis 
externa, and otitis media affecting each ear, with complaints 
of ear aches, pain, serous, purulent discharge and 
perforation of the tympanic membranes, in 1964, 1965, 1971, 
1991, 1997, 1999, and 2001.  The episodes appeared to be 
secondary to upper respiratory infections or to waterborne 
infection or internal Eustachian pressure equalization 
problems following the veteran's participation in aquatic 
activities such as scuba diving and swimming in his earlier 
years.  However, while private and VA examination and 
treatment reports dated from 2002 to 2005 reflect a history 
of otitis media, they show no evidence of active ear disease.  

The veteran is currently service-connected for bilateral 
hearing loss and tinnitus.  His military personnel records 
show that he was attached to a field artillery unit during 
active duty.  The veteran contends that otitis media is 
related, in some manner, to the hardships of his military 
service or to his service-connected disabilities.  

The Board has considered the aforementioned evidence but 
finds no basis to allow the veteran's claim for a chronic 
bilateral ear infection, to include otitis media.  His 
service records show no history of treatment for an ear 
infection or indicate onset of chronic ear disease during 
active duty.  His post-service medical records do not show 
treatment for ear disease until over 15 years after his 
separation from service, and none of the reports present an 
objective medical opinion linking these episodes of ear 
disease to his period of active duty or to his service-
connected disabilities.  Absent objective evidence 
establishing a nexus, the claim of entitlement to VA 
compensation for a chronic bilateral ear infection, to 
include otitis media, must be denied.  Because the evidence 
in this case is not approximately balanced with respect to 
the merits of this issue, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his ear infections and his period of military 
service based on his knowledge of medicine and his own 
personal medical history, because there are no indications in 
the record that he has received formal medical training in 
otolaryngology, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Increased evaluation for bilateral dendritic keratitis with 
corneal scarring, status post enucleation of the left eye, 
currently rated 50 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The history of the veteran's claim shows that during active 
duty, he sustained an accidental powder burn injury to the 
cornea his left eye while serving on the guncrew of a field 
artillery piece.  By rating action of October 1946, he was 
granted service connection for high myopia and corneal nebula 
of the left eye.  In a January 1970 rating decision, VA 
determined that the veteran developed a right eye disability 
that was secondary to his service-connected left eye and 
awarded the veteran service connection for bilateral 
dendritic keratitis.  

The current appeal stems from the veteran's claim for a 
rating increase for his bilateral dendritic keratitis that 
was filed in December 2002.  At the time, the medical 
evidence shows that the veteran was already essentially blind 
in his left eye, with active keratitis symptoms affecting his 
right eye, whose best corrected vision was 20/25.  In March 
2003, the veteran's blind left eye had become so painful that 
enucleation was recommended to relieve the pain.  This 
surgical procedure was carried out without complication and a 
prosthetic was implanted into the vacant left eye socket.  VA 
and private medical treatment records and ophthalmologic and 
optometric examination reports for the period from 2002 - 
2005 show that the best corrected visual acuity of the 
veteran's left eye was 20/25, with fluctuations to as low as 
20/30, and that he continued to experience active symptoms of 
keratitis, with photophobia, eye irritation and redness, 
corneal tissue irregularity with thinning and marring, and 
herpetic defects of the ocular corneal geography, that 
necessitated treatment with artificial tears, antibiotic 
drops, and ophthalmic corticosteroids.

Chronic keratitis is rated under 38 C.F.R. § 4.84a, 
Diagnostic Code 6001, which provides that this disability is 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with a 
minimum 10 percent rating during active pathology.

Anatomical loss of 1 eye:
  606
3  
In the other eye 5/200 (1.5/60)
100
6064
In the other eye 10/200 (3/60)
90
6064
In the other eye 15/200 (4.5/60)    
80
6064
In the other eye 20/200 (6/60)
70
6065
In the other eye 20/100 (6/30)
60
6065
In the other eye 20/70 (6/21)
60
6065
In the other eye 20/50 (6/15)
50
6066
In the other eye 20/40 (6/12)
40

In the present case, the objective medical evidence 
establishes that the veteran's service-connected 
ophthalmological disability is manifested by anatomical loss 
of his left eye, with corrected visual acuity of no worse 
than 20/30 in his remaining right eye.  This more closely 
approximates the criteria for a 40 percent evaluation under 
Diagnostic Code 6066, with a 10 percent evaluation added, on 
the basis of active keratitis symptomatology.  Therefore, the 
combined evaluation of 50 percent adequately reflects the 
current level of impairment associated with the veteran's 
ophthalmological disability.  Although the veteran and his 
spouse have both presented written contentions to the effect 
that his visual acuity in his remaining right eye has 
markedly deteriorated, as the evidence does not objectively 
establish that his visual acuity in this eye more close 
approximates 20/50, his claim for a rating increase in excess 
of 50 percent must be denied.  Because the evidence in this 
case is not approximately balanced with respect to this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a chronic bilateral ear infection, to 
include otitis media, is denied.

An increased evaluation in excess of 50 percent for bilateral 
dendritic keratitis with corneal scarring, status post 
enucleation of the left eye is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


